United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3764
                          ___________________________

                                   Paul T. Goodwin

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                                      Troy Steele

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 9, 2014
                              Filed: December 9, 2014
                                     [Published]
                                   ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Paul Goodwin, who is scheduled to be executed tomorrow, has filed another
application for a certificate of appealability, this time with respect to his claim that
he is incompetent under Ford v. Wainwright, 477 U.S. 399 (1986). Goodwin first
filed this claim in the Supreme Court of Missouri under Rule 91 via a petition for a
writ of habeas corpus. After the Supreme Court of Missouri denied his petition,
Goodwin raised his Ford claim with the district court in a third petition under 28
U.S.C. § 2254. The district court denied Goodwin’s petition and declined to grant a
certificate of appealability, prompting Goodwin to file the present application for a
certificate of appealability. Having carefully considered Goodwin’s application, we
conclude that Goodwin has not made a substantial showing of the denial of a
constitutional right. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,
483-84 (2000). We therefore deny his application and deny the related motion for
stay.

       The threshold question is whether Goodwin’s Ford claim was adjudicated on
the merits by the Missouri Supreme Court such that it is entitled to deference. See 28
U.S.C. § 2254(d); Dansby v. Hobbs, 766 F.3d 809, 818 (8th Cir. 2014). Although the
Supreme Court of Missouri provided no explanation in its summary denial of
Goodwin’s state petition, we can presume that the court adjudicated his Ford claim
on the merits. See Harrington v. Richter, 131 S. Ct. 770, 784-85 (2011) (“When a
federal claim has been presented to a state court and the state court has denied relief,
it may be presumed that the state court adjudicated the claim on the merits in the
absence of any indication or state-law procedural principles to the contrary.”). This
presumption is proper because Goodwin squarely presented his Ford claim to the
Supreme Court of Missouri under Rule 91, which is a proper vehicle for adjudicating
the merits of a Ford claim. State ex rel. Middleton v. Russell, 435 S.W.3d 83, 83
(Mo. 2014) (per curiam). Moreover, Goodwin has offered no argument to overcome
this presumption. See Harrington, 131 S. Ct. at 785 (“The presumption may be
overcome when there is reason to think some other explanation for the state court’s
decision is more likely.”).

       Consequently, in order for Goodwin to merit habeas relief, the Missouri
Supreme Court’s adjudication of his Ford claim must have: (1) “resulted in a
decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States;”

                                          -2-
or (2) “resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d)(1)-(2). Beginning with § 2254(d)(1), Ford requires Goodwin to make a
“requisite preliminary showing that his current mental state would bar his execution”
in order to receive “an adjudication to determine his condition.” Panetti v.
Quarterman, 551 U.S. 930, 934-35 (2007). The Supreme Court of Missouri recently
interpreted this threshold showing to require Goodwin to offer evidence that he is
“suffering from ‘gross delusions preventing him from comprehending the meaning
and purpose of the punishment to which he has been sentenced.’” Middleton, 435
S.W.3d at 84 (quoting Panetti, 551 U.S. at 960). This reading of Ford and Panetti
is not contrary to and does not involve an unreasonable application of clearly
established law as determined by the Supreme Court. See Panetti, 551 U.S. at 957
(“[T]oday, no less than before, we may seriously question the retributive value of
executing a person who has no comprehension of why he has been singled out and
stripped of his fundamental right to life.” (alteration in original) (emphasis added)
(quoting Ford, 477 U.S. at 409)).

      Nor was the adjudication of Goodwin’s petition by the Missouri Supreme Court
based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(2). In
support of his petition filed in state court, Goodwin offered a report prepared by Dr.
Robert Hanlon. In this report, Dr. Hanlon opined that Goodwin could not understand
“matters in extenuation, arguments for executive clemency or reasons why the
sentence should not be carried out.” However, Dr. Hanlon also concluded that, in his
opinion, “Paul Goodwin has the mental capacity to understand the nature and
purpose of the punishment about to be imposed upon him”—a conclusion that
Goodwin conceded in his state petition. In light of Dr. Hanlon’s conclusion about
Goodwin’s understanding of the nature and purpose of his impending punishment,
the Missouri Supreme Court’s denial of Goodwin’s petition was not based upon an
unreasonable determination of the facts.



                                         -3-
       Because Goodwin has not made a substantial showing of the denial of a
constitutional right, we deny Goodwin’s application for a certificate of appealability.
We also deny his related motion to stay.

MURPHY, J., writing separately.

       Without joining in the court's summary account of previous rulings in this case,
I agree that at this point Goodwin has not raised a viable claim for a certificate of
appealability.
                        ______________________________




                                         -4-